DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/26/2022. Claims 1-3 are amended. Claims 1-11 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the abstract, 112(b) rejection of 1, 4-7, 11.
Allowable Subject Matter
Claims 1-11 are allowed.
As of claim 1, the closest prior art Kawabe et al. (US 20170045813 A1) teaches a video projection device 1a which is the example of the present embodiment. As illustrated in FIG. 3, the video projection device 1a is configured to include a projection unit 11a. In the present example, a static object will be discussed. In a similar manner to the above description, the projection unit 11a superimposes and projects a video, in which picture images having distortion distribution including low spatial frequency components are temporally switched, on the static object so that an edge included in the video is overlapped with an outline of the object or an edge included in the object (S11a). The projection unit 11a can be realized by a projector, for example. In the case where the projection unit 11a is a projector, for example, a viewing angle θ in the horizontal direction and a viewing angle φ in the vertical direction, which are viewed 
Claims 4-7, 11 are allowed as being dependent on claim 1.
As of claim 2, the closest prior art Kawabe et al. (US 20170045813 A1) teaches a video projection device 1a which is the example of the present embodiment. As illustrated in FIG. 3, the video projection device 1a is configured to include a projection unit 11a. In the present example, a static object will be discussed. In a similar manner to the above description, the projection unit 11a superimposes and projects a video, in a). The projection unit 11a can be realized by a projector, for example. In the case where the projection unit 11a is a projector, for example, a viewing angle θ in the horizontal direction and a viewing angle φ in the vertical direction, which are viewed from the center of a projection lens of the projector, of an object 9 are required to be accorded with viewing angles in the horizontal and vertical directions of the projected video. Kawabe et al. does not anticipate or render obvious, alone or in combination, a distortion modulating unit that, using a plurality of different deformation maps that have elements corresponding to respective pixels deriving from an original image and have low-spatial frequency components, the elements indicating a moving direction and a moving amount of the corresponding pixels, moves the pixels deriving from the original image in a moving direction by a moving amount, the moving direction and the moving amount being specified by the elements corresponding to the respective pixels, to obtain a plurality of modulated images; a separating unit that separates the plurality of modulated images into brightness components and color components to obtain a plurality of brightness component images and color component images; a modulating unit that obtains a plurality of brightness-modulated images obtained by modulating brightness of the plurality of brightness component images in accordance with brightness modulation information; and an integrating unit that obtains a video configured by temporally arranging a plurality of integrated images obtained by integrating the brightness-modulated images and the color component images.
a which is the example of the present embodiment. As illustrated in FIG. 3, the video projection device 1a is configured to include a projection unit 11a. In the present example, a static object will be discussed. In a similar manner to the above description, the projection unit 11a superimposes and projects a video, in which picture images having distortion distribution including low spatial frequency components are temporally switched, on the static object so that an edge included in the video is overlapped with an outline of the object or an edge included in the object (S11a). The projection unit 11a can be realized by a projector, for example. In the case where the projection unit 11a is a projector, for example, a viewing angle θ in the horizontal direction and a viewing angle φ in the vertical direction, which are viewed from the center of a projection lens of the projector, of an object 9 are required to be accorded with viewing angles in the horizontal and vertical directions of the projected video. Kawabe et al. does not anticipate or render obvious, alone or in combination, a distortion modulating unit that, using a plurality of different deformation maps that have elements corresponding to respective pixels deriving from an original image and have low-spatial frequency components, the elements indicating a moving direction and a moving amount of the corresponding pixels, moves the pixels deriving from the original image in a moving direction by a moving amount, the moving direction and the moving amount being specified by the elements corresponding to the respective pixels, to obtain a plurality of modulated images; a separating unit that separates the plurality of modulated images into brightness components and color components to obtain a plurality of brightness component images and color component images; a modulating 
As of claim 8, the closest prior art Kawabe et al. (US 20170045813 A1) teaches a video projection device 1a which is the example of the present embodiment. As illustrated in FIG. 3, the video projection device 1a is configured to include a projection unit 11a. In the present example, a static object will be discussed. In a similar manner to the above description, the projection unit 11a superimposes and projects a video, in which picture images having distortion distribution including low spatial frequency components are temporally switched, on the static object so that an edge included in the video is overlapped with an outline of the object or an edge included in the object (S11a). The projection unit 11a can be realized by a projector, for example. In the case where the projection unit 11a is a projector, for example, a viewing angle θ in the horizontal direction and a viewing angle φ in the vertical direction, which are viewed from the center of a projection lens of the projector, of an object 9 are required to be accorded with viewing angles in the horizontal and vertical directions of the projected video. Kawabe et al. does not anticipate or render obvious, alone or in combination, a distortion modulating step of, using a plurality of different deformation maps that have elements corresponding to respective pixels deriving from an original image and have 
As of claim 9, the closest prior art Kawabe et al. (US 20170045813 A1) teaches a video projection device 1a which is the example of the present embodiment. As illustrated in FIG. 3, the video projection device 1a is configured to include a projection unit 11a. In the present example, a static object will be discussed. In a similar manner to the above description, the projection unit 11a superimposes and projects a video, in which picture images having distortion distribution including low spatial frequency components are temporally switched, on the static object so that an edge included in the video is overlapped with an outline of the object or an edge included in the object (S11a). The projection unit 11a can be realized by a projector, for example. In the case where the projection unit 11a is a projector, for example, a viewing angle θ in the horizontal direction and a viewing angle φ in the vertical direction, which are viewed 
As of claim 10, the closest prior art Kawabe et al. (US 20170045813 A1) teaches a video projection device 1a which is the example of the present embodiment. As illustrated in FIG. 3, the video projection device 1a is configured to include a projection unit 11a. In the present example, a static object will be discussed. In a similar manner to the above description, the projection unit 11a superimposes and projects a video, in which picture images having distortion distribution including low spatial frequency a). The projection unit 11a can be realized by a projector, for example. In the case where the projection unit 11a is a projector, for example, a viewing angle θ in the horizontal direction and a viewing angle φ in the vertical direction, which are viewed from the center of a projection lens of the projector, of an object 9 are required to be accorded with viewing angles in the horizontal and vertical directions of the projected video. Kawabe et al. does not anticipate or render obvious, alone or in combination, a distortion modulating step of, using a plurality of different deformation maps that have elements corresponding to respective pixels deriving from an original image and have low-spatial frequency components, the elements indicating a moving direction and a moving amount of the corresponding pixels, moving the pixels deriving from the original image in a moving direction by a moving amount, the moving direction and the moving amount being specified by the elements corresponding to the respective pixels, to obtain a plurality of modulated images; a separating step of separating the plurality of modulated images into brightness components and color components to obtain a plurality of brightness component images and color component images; a modulating step of obtaining a plurality of brightness-modulated images obtained by modulating brightness of the plurality of brightness component images in accordance with brightness modulation information, and obtaining a plurality of color-modulated images obtained by modulating color of the plurality of color component images in accordance with color modulation information; and an integrating step of obtaining a video 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art KAWABE et al. (US 20190208186 A1) teaches an observer wearing stereoscopic equipment to perceive a stereo image and an observer not wearing stereoscopic equipment to perceive a clear image. Based on an original image, an image containing phase-modulated components a and an image containing phase-modulated components b are generated. The image containing phase-modulated components a and the image containing phase-modulated components b are for one who sees the original image or a subject represented by the original image and the image containing phase-modulated components a with one eye and sees the original image or the subject and the image containing phase-modulated components b with the other eye to perceive a stereo image, and one who sees the original image or the subject, the image containing phase-modulated components a, and the image containing phase-modulated components b with the same eye(s) to perceive the original image. The phase-modulated components a are generated by shifting the phase of spatial frequency components of the original image by a first phase, and the phase-
- Prior Art Damberg et al. (US 20090201320 A1) teaches a process for reducing noise and temporal artifacts (e.g. walking LEDs) on a dual modulation display system by applying temporal filtering to rear modulation signals of a sequence of video frames. Flare and dimming rates are calculated for a current frame in the video. If a flare rate threshold is exceeded, an intensity of the backlight is limited to a predetermined flare rate. If a dimming rate threshold is exceeded, the backlight intensity is limited to a predetermined dimming rate. The limitations are applied, for example, on an element-by-element basis. In the event of a scene change, the limitations do not need to be applied. A forward modulation signal is calculated by taking into account any applied backlight limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882